PER CURIAM.
This case, which is similar in nature to Mitchell v. Covington Mills, 97 U.S.App. D.C. 165, 229 F.2d 506, certiorari denied 1955, 350 U.S. 1002, 76 S.Ct. 546, 100 L.Ed. 865, rehearing denied 1956, 351 U. S. 934, 76 S.Ct. 787, 100 L.Ed. 1462, involves an industry-wide wage determination under the Walsh-Healey Act, 41 U. S.C.A. § 35(b), for the electric lamp industry. We think the principal issue here — the validity of the determination — is governed by the decision in Covington Mills, and we therefore uphold the determination, on the facts revealed by the record before us. We have considered all the points urged by appellants, but find no reversible error. The action of the District Court in granting summary judgment for the ap-pellee Mitchell is therefore
Affirmed.